Citation Nr: 1425414	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  08-26 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury. 

2.  Entitlement to service connection for disability of the feet. 

3.  Entitlement to service connection for a disability of the right leg.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1962 to May 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In June 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The current back disability did not have onset in service, degenerative joint disease was not manifest to a compensable degree within the one-year period following separation from service; and the current back disability is unrelated to muscle strains in service and is otherwise unrelated to an injury, disease, or event in service.

2.  There is no medical evidence of a disability of the feet separate from numbness and pain related to degenerative disc disease.

3.  There is no medical evidence of a disability of the right leg separate from numbness related to degenerative disc disease.








CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for a disability of the feet have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for a disability of the right leg have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 





The RO provided VCAA notice by letters in November 2005 and in February 2007, and the claims were subsequently readjudicated, most recently in an October 2012 supplemental statement of the case.  As for the content and the timing of the VCAA notices, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of preadjudication VCAA notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

VA obtained service records, VA records, and available private medical records from sources identified by the Veteran.  Pursuant to the Board's remand, the RO attempted to obtain records pertaining to back surgery in 1970 from McAllen Medical Center, and a negative response was received.  Subsequently the Veteran submitted a statement that he had been informed that the records had been destroyed.

In April 2008, the Veteran was afforded VA examinations.  As the examinations were based on a review of the Veteran's history and described the current disabilities in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claims.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).






Chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) only apply to a chronic disability enumerated in the regulation listing named chronic diseases in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The continuity of symptomatology avenue to service connection under regulation creating presumption of service connection for chronic diseases manifesting during service and then again at any later date is available only for chronic diseases enumerated in the only regulation listing named chronic diseases. 38C.F.R. §§ 3.303(b), 3.309(a)).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, such as osteoarthritis, are presumed to have been incurred in service, if the condition becomes manifest to a degree of ten percent or more within a one-year presumptive period, following service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).





Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

Low Back

The service treatment records include a notation in February 1962 of "back trouble-lumbar strain."  In April 1965, it was noted that the Veteran suffered a back injury while fueling an aircraft several days previously.   The impression was low back strain.  There were no further entries regarding the back, and the separation physical in April 1966 noted a normal spine.

After service in October 1980 private medical records show that the Veteran was seen with acute back pain radiating to the left hip.  History included back pain after gardening work three days earlier.  The Veteran gave a history of a lifting accident ten years earlier that resulted in disc surgery.  The diagnosis was laminectomy with acute left sciatica.





In February 2001, X-rays showed degenerative changes of the lumbar spine.  In January 2005, the Veteran complained of severe intractable low back pain.  MRI of the lumbar spine showed multilevel disc protrusion and herniation.  In April 2005 X-ray showed degenerative disc disease at L5-S1.

On VA examination in April 2008, the Veteran gave a history of leg numbness in 1962 and 1965 with diagnoses of lumbar strain.  He stated that after service he noticed back pain in 1968 and that in 1970 he had surgery for a ruptured disc.  The Veteran stated that he had back problems resulting in hospitalization in 1976 and 1980.  The diagnoses were laminectomy, herniated disc at L3-L4, L4-L5, and L5-S1, and spondylosis to lumbar spine.  The VA examiner expressed the opinion that the current back disability was not caused by or the result of active duty service.  The VA examiner stated that:

There were two notes documenting muscle strain while in service.  There was no frank injury, no X-ray evidence to show any fracture or trauma to the thoracolumbar spine while in service.  The report of medical history on the Veteran's ETS physical showed a normal spine along with no summary of defects in the examination.  There is the document by Dr. [K.] which notes that the Veteran had a disc surgery secondary to a lifting accident after service.  The VA examiner found no nexus to traumatic injury in service and that the back surgery was due to a back injury after service. 

Although back pain and muscle strain  were noted during service, degenerative joint disease or disc pathology including degenerative disc disease of the lumbar spine was not affirmatively shown to have been present during service.  For these reasons, service connection for the current disability under 38 U.S.C.A. § 1110 and § 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not warranted.





As muscle strain in the area of the lumbar spine was noted in service on two occasions, which is indicative of but not dispositive of a chronic disease, such as degenerative joint disease, which is a type of arthritis and as arthritis is a chronic disease listed in 38 C.F.R. § 3.309(a), the theories of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.  See Walker v. Shinseki, 708 F.3d (Fed. Cir. 2013) (The continuity of symptomatology avenue to service connection under regulation creating presumption of service connection for chronic diseases manifesting during service and then again at any later date is available only for chronic diseases enumerated in the only regulation listing named chronic diseases.  38 C.F.R. §§ 3.303(b), 3.309(a)).  

For the showing of a chronic disease, such as degenerative joint disease, in service there is required a combination of manifestations sufficient to identify the disease and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b). 

The Veteran is competent to describe low back pain, which is in the realm of his personal experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

The Veteran as a lay person is also competent to identify a simple medical condition.  Jandreau, at 1377.  





The presence of degenerative joint disease or degenerative disc disease is not a question that can be competently answered by the Veteran as a lay person based on mere personal observation, as the diagnosis of falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience.  38 C.F.R. § 3.3159; Jandreau, at 1377.

Also degenerative joint disease or degenerative disc disease is not the type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).

Applying the guidance of current case law, degenerative joint disease or degenerative disc disease is analogous to an internal disease process, such as rheumatic fever , rather than either flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  

For this reason, degenerative joint disease or degenerative disc disease is not the type of condition under case law that has been found to be capable of lay observation.  As the claimed disability is not capable of lay observation under Jandreau and by case law, the disability is not a simple medical condition.  

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose degenerative joint disease or degenerative disc disease.  



See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 

On the question of the diagnosis of degenerative joint disease or degenerative disc disease, which is not capable of lay observation under Jandreau or by case law, to the extent the Veteran's lay statements imply the presence of degenerative joint disease or degenerative disc disease in service the Veteran's lay statements are not competent evidence, and the Veteran's lay statements are not admissible as evidence, that is, the Veteran's lay statements are not to be considered as competent evidence that degenerative joint disease as a chronic disease was present in service and the lay evidence cannot be considered as evidence favorable to claim based on chronicity.

The in-service complaints and findings related to the Veteran's back do not include any indication that degenerative joint disease or degenerative disc disease was present.  Thus, the inservice evidence lacks the combination of manifestations sufficient to identify degenerative joint disease or arthritis and insufficient observation to establish that arthritis as a chronic disease was present in service.

As the Veteran's lay statements are not competent evidence that degenerative joint disease or degenerative disc disease was present in service and as the service treatment records lack the documentation to identify degenerative joint disease or degenerative disc disease in service, chronicity of degenerative joint disease in service is not adequately supported by the evidence of record.  

Whereas here the fact of chronicity in service is not adequately supported, service connection can be established by continuity of symptomatology.  Continuity of symptomatology requires: (1) that the condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology noted in service; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  



Walker, at 1335-36, 40 (overruling in part Barr v. Nicholson, 21 Vet. App. 303, and Savage v. Gober, 10 Vet. App. 488, 497 (1997) to extent that 38 C.F.R. § 3.303(b) was applied to diseases not listed in 38 C.F.R. § 3.309(a), while addressing the elements of continuity of symptomatology).  

As previously explained lumbar strain was  noted in service, which is indicative of but not dispositive of a chronic disease, such as degenerative joint disease.  As for post-service continuity of the same symptomatology noted in service, the Veteran is competent to describe low back pain, which is within the realm of his personal experience. 

To the extent the Veteran asserts that he has had lower back pain since service the assertion is competent evidence of postservice continuity of symptomatology.  See Layno, at 469-71 (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  

As for evidence of a nexus between the claimed back disability and the post-service symptomatology, the Veteran asserts that his disability is related to low back pain since service, which is an expression of a causal relationship between the claimed disability and the continuity of low back pain that the Veteran avers.  As the statement is an inference based on facts, it is an opinion rather than a statement of fact.  The Veteran's assertions are not credible in light of the history he reported to the treating physician in October 1980; at that time the Veteran reported that he injured his low back in a lifting accident "ten years ago."  Additionally, he told the April 2008 VA examiner that after service he began experiencing back pain in 1968.  







Although service connection for the claimed disability is not established under either 38 C.F.R. § 3.303(a) or by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b) on the basis of lay evidence, service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that a disability was incurred in service.  38 C.F.R. § 3.303(d).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As for the Veteran reporting a contemporaneous medical diagnosis, the medical evidence shows that degenerative joint disease was not shown until 2001, well beyond the one year presumptive period following separation from service in 1966 and presumptive service connection for arthritis as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309 is not established.  

As for symptoms that later support a diagnosis by a medical professional, the Veteran has not submitted any evidence from a medical professional and there is no evidence of record that the claimed disability is attributable to an injury, disease, or event in service or otherwise related to an injury, disease, or event in service. 

The record does not contain competent evidence, lay or medical, that links the current back pathology to an injury, disease, or event in service.  The only medical opinion addressing such a relationship, that of the April 2008 VA examiner, found that the current low back pathology was not related to the inservice complaints or findings.  The opinion of the VA examiner constitutes competent and persuasive medical evidence with respect to the onset of disability and a nexus to service, which opposes rather than supports the claim.  There is no medical evidence to the contrary.  




On the basis of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim of service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Feet

The Veteran contends that he has a disability of the feet that is associated with his period of active service.  

The service treatment records contain a notation in February 1962 of feet trouble.  Physical examination was negative.  There were no further entries regarding the feet, and the separation physical in April 1966 noted normal feet examination.

After service in July 1995 private medical records show a complaint of tingling in the left foot.  

On VA examination in April 2008, the VA examiner noted normal examination of the feet.  There were no range-of-motion limitations or vascular changes.  The Veteran's gait was noted as "antalgic related to the level of the spine, but not in association with the feet in and of themselves."  The VA examiner found that the Veteran had a radicular pattern of complaint with numbness as well as pain related to spinal disease, but not to the feet.

The record does not contain a diagnosis of a disability of either foot; rather, the Veteran has radiating numbness and pain to the feet related to the low back pathology.  In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability of the feet apart from symptoms associated with the low back disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Right Leg

The Veteran contends that he has a disability of the right leg that is associated with his period of active service.  

The service treatment records do not contain any notation of right leg complaint.  The separation physical in April 1966 noted normal lower extremities examination.

After service in February 2001 private medical records show a compliant of sciatic pain in the right leg.  In December 2004, the Veteran complained of chronic low back pain with right leg numbness.  In September 2010, the Veteran complained of leg numbness.  Sensory neuropathy in the distal lower limb was noted.

The record does not contain a diagnosis of a disability of the right leg, rather, the Veteran has radiating numbness and pain to the leg related to the low back pathology.  In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.   In the absence of proof of present disability of the right leg apart from symptoms associated with the low back disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Service connection for residuals of a low back injury is denied. 

Service connection for disability of the feet is denied. 

Service connection for a disability of the right leg is denied.

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


